Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE 193RD JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 19th day of February, 2015, the
cause on appeal to revise or reverse the judgment between

THE BANK OF NEW YORK MELLON                          On Appeal from the 193rd Judicial District
F/K/A THE BANK OF NEW YORK, AS                       Court, Dallas County, Texas
TRUSTEE FOR THE CERTIFICATE                          Trial Court Cause No. 13-06199.
HOLDERS OF THE CWABS, INC.                           Opinion delivered by Justice Francis,
ASSET-BACK CERTIFICATES, SERIES                      Justices Evans and Stoddart participating.
2006-15, Appellant

No. 05-14-00268-CV          V.

NADER DARYAPAYMA AND FARIBA
DARYAPAYMA, Appellees

was determined; and this Court made its order in these words:

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court for further proceedings consistent
with this opinion.

       It is ORDERED that appellant The Bank of New York Mellon recover its costs of this
appeal from appellee Nader Daryapayma and Fariba Daryapayma.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 3rd day of November, 2015.




                                                           LISA MATZ, Clerk